14-2951
     Zhang v. Lynch
                                                                                 BIA
                                                                            Nelson, IJ
                                                                         A087 936 608
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.     WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 15th day of December, two thousand fifteen.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            JOSÉ A. CABRANES,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   QI ZHANG,
14                    Petitioner,
15
16                    v.                                       14-2951
17                                                             NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   Galab B. Dhungana, New York, New
24                                     York.
25
26   FOR RESPONDENT:                   Benjamin C. Mizer, Principal
27                                     Deputy Assistant Attorney General;
28                                     Blair T. O’Connor, Assistant
29                                     Director; Juria L. Jones, Trial
30                                     Attorney, Office of Immigration
31                                     Litigation, United States
 1                                    Department of Justice, Washington,
 2                                    D.C.

 3       UPON DUE CONSIDERATION of this petition for review of a

 4   Board of Immigration Appeals (“BIA”) decision, it is hereby

 5   ORDERED, ADJUDGED, AND DECREED that the petition for review

 6   is DENIED.

 7       Petitioner     Qi    Zhang,        a       native   and   citizen   of   the

 8   People’s Republic of China, seeks review of a July 22, 2014,

 9   decision of the BIA affirming an April 18, 2013, decision of

10   an Immigration Judge (“IJ”) denying Zhang’s application for

11   asylum,    withholding     of     removal,           and   relief   under    the

12   Convention Against Torture (“CAT”).                     In re Qi Zhang, No.

13   A087 936 608 (B.I.A. July 22, 2014), aff’g No. A087 936 608

14   (Immig.    Ct.   N.Y.   City    Apr.           18,   2013).    We   assume   the

15   parties’     familiarity        with           the   underlying     facts    and

16   procedural history in this case.

17       Under the circumstances of this case, we have reviewed

18   the IJ’s decision, including the portions not explicitly

19   discussed by the BIA.           Yun-Zui Guan v. Gonzales, 432 F.3d
20   391, 394 (2d Cir. 2005).         The applicable standards of review

21   are well established.          See 8 U.S.C. § 1252(b)(4)(B); Yanqin

22   Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

                                                2
 1         For asylum applications, like Zhang’s, governed by the

 2   REAL ID Act, the agency may, “[c]onsidering the totality of

 3   the     circumstances,”       base        a   credibility        finding    on

 4   inconsistencies between the applicant’s statements and other

 5   evidence, “without regard to whether” they go “to the heart

 6   of the applicant’s claim.”            8 U.S.C. § 1158(b)(1)(B)(iii);

 7   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 163-64 (2d Cir. 2008).

 8   “We defer . . . to an IJ’s credibility determination unless,

 9   from the totality of the circumstances, it is plain that no

10   reasonable     fact-finder          could      make     such     an    adverse

11   credibility ruling.”         Xiu Xia Lin, 534 F.3d at 167.

12         Substantial evidence supports the adverse credibility

13   determination.      The IJ reasonably relied on inconsistencies

14   among Zhang’s testimony, asylum application, and credible

15   fear interview.       For instance, Zhang testified that, when

16   she was detained, the first day police officers grabbed her

17   hair and slapped her; two days later, officers returned and

18   slapped    her,   pushed     her,    and      kicked    her.     Her   asylum

19   application,      however,    did     not     mention    being    pushed    or

20   kicked, and stated that her treatment was the same on both

21   days.     Her explanation for her failure to include being

22   pushed or kicked in her application was that she was young
                                           3
 1   and afraid when she wrote the statement; her explanation for

 2   describing the sessions as identical was that they started

 3   out the same, but later became different.                      The agency was

 4   not required to accept either explanation.                        See Majidi v.

 5   Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).

 6       Further,     Zhang    testified         that      she   was   detained     for

 7   seven days, but at her credible fear interview stated that

 8   she was detained for only one day.                       She argues that the

 9   agency   erred   in    relying    on       the    credible     fear     interview

10   transcript for this discrepancy.                   However, the transcript

11   bore sufficient “hallmarks of reliability” for the agency to

12   rely on it: the interview was conducted through a Mandarin

13   interpreter; there was no indication that Zhang had trouble

14   understanding the questions; the transcript was in question

15   and answer format; Zhang declined the opportunity to delay

16   her interview until she could hire an attorney; and she

17   discussed the reasons for her asylum request.                           See Ming

18   Zhang v. Holder, 585 F.3d 715, 723-25 (2d Cir. 2009).

19       Given the inconsistencies among her testimony, asylum

20   application,     and   credible    fear          interview,       all   of   which

21   relate   to    the     sole   incident           of    alleged     persecution,

22   substantial      evidence     supports             the      agency’s     adverse
                                            4
 1   credibility determination.         Xiu Xia Lin, 534 F.3d at 167;

 2   Xian Tuan Ye v. Dep’t of Homeland Sec., 446 F.3d 289, 295

 3   (2d   Cir.   2006).       That   determination    is   dispositive     of

 4   asylum, withholding of removal, and CAT relief, because all

 5   three forms of relief relied on the same factual predicate.

 6   See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

 7   Zhang’s argument that the agency failed to consider CAT

 8   relief does not warrant remand.           As noted above, CAT relief

 9   is foreclosed by the adverse credibility determination.                Id.

10   Moreover, Zhang did not contest the denial of CAT relief

11   before the BIA.        See Lin Zhong v. U.S. Dep’t of Justice, 480

12 F.3d 104, 107 n.1 (2d Cir. 2007).

13         For the foregoing reasons, the petition for review is

14   DENIED.      As   we   have   completed   our   review,   any   stay   of

15   removal that the Court previously granted in this petition

16   is VACATED, and any pending motion for a stay of removal in

17   this petition is DISMISSED as moot.          Any pending request for

18   oral argument in this petition is DENIED in accordance with

19   Federal Rule of Appellate Procedure 34(a)(2), and Second

20   Circuit Local Rule 34.1(b).

21                                     FOR THE COURT:
22                                     Catherine O’Hagan Wolfe, Clerk
23
24



                                         5